In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Taylor, J.), dated February 20, 2001, which granted the motion of the defendant City of New York to dismiss the complaint insofar as asserted against it, and denied their cross motion for leave to amend the notice of claim.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court properly granted the motion of the defendant City of New York to dismiss the complaint insofar as asserted against it, and denied the plaintiffs’ cross motion for leave to amend the notice of claim {see, Taylor v New York City Hous. Auth., 248 AD2d *348376; Eherts v County of Orange, 215 AD2d 524). Altman, J.P., Smith, Krausman, McGinity and Cozier, JJ., concur.